                Case 19-11743-JTD              Doc 744-1        Filed 08/21/20        Page 1 of 3




      PARTIES RECEIVING THIS OMNIBUS OBJECTION TO CLAIMS SHOULD
     LOCATE THEIR NAMES AND CLAIM(S) ON EXHIBIT 1, EXHIBIT 2, AND/OR
       EXHIBIT 3 TO EXHIBIT A, ATTACHED TO THIS OMNIBUS OBJECTION.
                       ————————————————
     YOUR RIGHTS MAY BE AFFECTED BY THIS OMNIBUS OBJECTION AND BY
    ANY FURTHER OBJECTION THAT MAY BE FILED AGAINST YOUR CLAIM(S).


                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

In re:                                                      Chapter 11

PANCAKES & PIES, LLC,1                                      Case No. 19-11743 (JTD)

                  Post-Effective Date Debtor.               Objection Deadline: September 11, 2020 at 4:00 p.m. ET
                                                            Hearing Date: October 15, 2020 at 3:00 p.m. ET

                  NOTICE OF LIQUIDATING TRUSTEE’S THIRD OMNIBUS
                  OBJECTION (NON-SUBSTANTIVE) TO CERTAIN CLAIMS
                      (DUPLICATE, AMENDED, AND LATE CLAIMS)

                  PLEASE TAKE NOTICE that on August 21, 2020, Alfred T. Giuliano, as

liquidating trustee (the “Liquidating Trustee”) on behalf of the Liquidating Trust (the “Trust”),

filed the Liquidating Trustee’s Third Omnibus Objection (Non-Substantive) to Certain Claims

(Duplicate, Amended, and Late Claims) (the “Objection”) with the United States Bankruptcy

Court for the District of Delaware located at 824 North Market Street, Wilmington, Delaware

19801 (the “Bankruptcy Court”). A copy of the Objection is attached hereto.

                  Your claim(s) may be modified or disallowed as a result of the Objection.

Therefore, you should read the attached Objection carefully.

                  PLEASE TAKE FURTHER NOTICE THAT YOUR RIGHTS MAY BE

AFFECTED BY THE OBJECTION AND BY ANY FURTHER CLAIM OBJECTION


1
    The Post-Effective Date Debtor is and the last four digits of its taxpayer identification number are Pancakes and
    Pies, LLC (2435). The mailing address for the Post-Effective Date Debtor is Pancakes & Pies, LLC c/o
    MorrisAnderson & Associates, Ltd., 55 West Monroe Street, Suite 2350, Chicago, Illinois 60603.
               Case 19-11743-JTD       Doc 744-1      Filed 08/21/20     Page 2 of 3




THAT MAY BE FILED BY THE TRUST OR OTHERWISE. THE RELIEF SOUGHT

HEREIN IS WITHOUT PREJUDICE TO THE TRUST’S RIGHTS TO PURSUE

FURTHER OBJECTIONS AGAINST YOUR CLAIM(S) SUBJECT TO THE

OBJECTION IN ACCORDANCE WITH APPLICABLE LAW AND APPLICABLE

ORDERS OF THE BANKRUPTCY COURT.

                 PLEASE TAKE FURTHER NOTICE that if the holder of a claim that is the

subject of the Objection wishes to respond to the Objection, the holder must file a written

response with: (i) Office of the Clerk of the United States Bankruptcy Court for the District of

Delaware: 824 North Market Street, 3rd Floor, Wilmington, Delaware 19801; and (ii) Pachulski

Stang Ziehl & Jones LLP, 919 North Market Street, 17th Floor, P.O. Box 8705, Wilmington,

DE 19899 (Attn: Peter J. Keane, Esq., email: pkeane@pszjlaw.com) so as to be received on or

before September 11, 2020 at 4:00 p.m. (prevailing Eastern Time).

                 PLEASE TAKE FURTHER NOTICE that responses to the Objection must

contain, at minimum, the following: (a) a caption setting forth the name of the Bankruptcy

Court, the above-referenced case number, and the title of the Objection to which the Response is

directed; (b) the name of the claimant, his/her/its claim number, and a description of the basis for

the classification and amount of the claim; (c) the specific factual basis and supporting legal

argument upon which the claimant will rely in opposing this Objection; (d) any supporting

documentation, to the extent it was not included with the proof of claim previously filed with the

clerk or claims agent, upon which the claimant will rely to support the basis for classification and

amounts asserted in the proof of claim; and (e) the name, address, email address, telephone

number, and fax number of the person(s) (which may be the claimant or the claimant’s legal

representative) with whom counsel for the Trust should communicate with respect to the claim or




DOCS_DE:230316.1 65988/003                       2
               Case 19-11743-JTD       Doc 744-1       Filed 08/21/20    Page 3 of 3




the Objection and who possesses authority to reconcile, settle, or otherwise resolve the Objection

to the disputed claim on behalf of the claimant.

                 PLEASE TAKE FURTHER NOTICE that if no response to the Objection is

timely filed and received in accordance with the above procedures, an order may be entered

sustaining the Objection without further notice or a hearing. If a response is properly filed,

served and received in accordance with the above procedures and such response is not resolved,

a hearing to consider such response and the Objection will be held before The Honorable John T.

Dorsey, United States Bankruptcy Judge for the District of Delaware, at the Bankruptcy Court,

824 North Market Street, 5th Floor, Courtroom No. 5, Wilmington, Delaware 19801 on October

15, 2020 at 3:00 p.m. (prevailing Eastern Time) (the “Hearing”). Only a response made in

writing and timely filed and received will be considered by the Bankruptcy Court at the Hearing.

                 IF YOU FAIL TO RESPOND IN ACCORDANCE WITH THIS NOTICE,

THE BANKRUPTCY COURT MAY SUSTAIN THE OBJECTION WITHOUT

FURTHER NOTICE OR HEARING.

Dated: August 21, 2020                        PACHULSKI STANG ZIEHL & JONES LLP

                                              /s/ Peter J. Keane
                                              Bradford J. Sandler (DE Bar No. 4142)
                                              Shirley S. Cho (admitted pro hac vice)
                                              Colin R. Robinson (DE Bar No. 5524)
                                              Peter J. Keane (DE Bar No. 5503)
                                              919 N. Market Street, 17th Floor
                                              Wilmington, DE 19801
                                              Telephone: (302) 652-4100
                                              Facsimile: (302) 652-4400
                                              Email: bsandler@pszjlaw.com
                                                      scho@pszjlaw.com
                                                      crobinson@pszjlaw.com
                                                      pkeane@pszjlaw.com

                                              Counsel for the Liquidating Trustee



DOCS_DE:230316.1 65988/003                         3
